 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
POWERBOX (USA), INC.,              :
                                   :
                    Plaintiff,     :    20 Civ. 3638 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
HONEYWELL INTERNATIONAL, INC.      :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff     Powerbox     (USA),    Inc.      (“Plaintiff”    or

“Powerbox”) commenced this action             by   a complaint filed

against Defendant Honeywell International, Inc. (“Defendant”

or “Honeywell”) for breach of contract, or in the alternative,

violations of the Uniform Commercial Code. (See “Complaint,”

Dkt. No. 1 ¶¶ 48-62.)

     Pending     before   the   Court    is    a   pre-motion    letter

submitted by Honeywell regarding its anticipated motion to

dismiss. (See the “July 2 Letter,” Dkt. No. 17.) The Court

also received a letter response from Powerbox (see the “July

9 Letter,” Dkt. No. 18), and a reply letter from Honeywell

(see the “July 24 Reply Letter,” Dkt. No. 19). The Court

construes Honeywell’s letters as a motion by Honeywell to

dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal




                                  1
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 2 of 11



Rules of Civil Procedure (“Rule 12(b)(6)”) (the “Motion”).1

For the reasons set forth below, the motion is DENIED.

                          I.     BACKGROUND

A.   FACTS2

     On April 19, 2018, Lorena Lomeli (“Lomeli”), a commodity

manager for Honeywell, sent an email to Powerbox’s Regional

Sales Manager, Matt Silva (“Silva”), requesting a quote for

pricing of one of Powerbox’s products. After Silva sent a

quote, Anabel Noriega (Noriega”), a Material Analyst for

Honeywell, sent a purchase order (the “Initial Order”) for

2,500 units. The purchase order identified the purchasing

party as Vocollect, Inc. (“Vocollect”) and was sent along

with a document titled “Vocollect Inc. Terms and Conditions

of Purchase.” (Complaint ¶ 7, Ex. 3.) Shortly after, Powerbox

sent an Order Acknowledgement, noting that the products would

be shipped to “Honeywell Vocollect.” (Id., Ex. 4.)

     On   April    26,   2018,   Noriega    emailed    Powerbox    that

Honeywell needed to put the Initial Order on hold and that

the following week she would confirm the actual quantity

needed. On May 29, 2018, Lomeli emailed Silva that Honeywell


     1  See Kapitalforeningen Lægernes Invest. v. United Techs. Corp.,
779 F. App'x 69, 70 (2d Cir. 2019) (affirming the district court ruling
deeming an exchange of letters as a motion to dismiss).
      2 The Court takes all facts alleged in the Complaint as true and

construes the justifiable inferences arising therefrom in the light most
favorable to the plaintiff, as required under the standard set forth in
Section II.A below.


                                   2
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 3 of 11



needed to add 1,920 to the Initial Order. Two days later,

Jose    Carlos    Ortiz     (“Ortiz”),       a    Materials      Analyst     for

Honeywell, sent a revised purchase order that included the

additional units (bringing the total of units to 4,420) (the

“Revised Order”). Like the Initial Order, the Revised Order

indicated    that       Vocollect     was   the    purchasing        party   and

included the Vocollect Inc. Terms and Conditions of Purchase.

Powerbox sent another Order Acknowledgment, noting that the

products would be shipped to “Honeywell Vocollect.” (Id., Ex.

8.)

       Between June 7, 2018 and January 31, 2020, Lomeli,

Noriega, and other Honeywell representatives continued to

communicate      with    Powerbox     about      the   Revised      Order.   For

instance, on June 15, 2018, Lomeli emailed Silva requesting

that the Revised Order be reduced to 2,500 units. While Silva

attempted to communicate the request to cancel the 1,920 units

to its supply chain, the cancelation could not be completed

without     economic      loss   to    Powerbox.       On    July    3,    2018,

representatives     from     Powerbox       and   Honeywell      conducted     a

conference call regarding the request to cancel 1,920 units.

During that call Powerbox informed Honeywell that a partial

cancelation fee of $165,000 would accrue at this stage.

Alternatively,      Powerbox        proposed      revising     the     delivery

schedule to accommodate Honeywell. Following the call, John


                                       3
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 4 of 11



Slabich, a Honeywell representative, reached out to Powerbox

asking about the cancelable quantity. On July 17, 2018, Lomeli

emailed Silva proposing a revised delivery schedule for the

4,420   units.    Lomeli   and   Silva   continued    discussing     the

Revised   Order   and   the   proposed   changes     to   the   delivery

schedule over the course of the next few months.

     While the parties performed under the Revised Order

without issue for various stretches in 2018 and 2019, Lomeli

periodically emailed Silva requesting that Powerbox charge a

cancelation fee and cancel the remaining units. Powerbox

responded that the cancelation fee would be the cost of the

entire order.

     On December 16, 2019, Powerbox emailed Lomeli, Noriega,

and other Honeywell representatives regarding an overdue

invoice for materials. After receiving no response, Powerbox

followed up in early January 2020. On January 31, 2020,

Jonathan Nolfi, a Strategic Sourcing Manager for Honeywell,

emailed Powerbox “Honeywell’s response” regarding the Revised

Order and attached a letter terminating the remainder of the

order (the “Termination Letter”). (Id. ¶ 44, Ex. 35.)

B.   THE PARTIES’ ARGUMENTS

     Honeywell argues that Powerbox cannot assert a breach-

of-contract claim against it because Honeywell is not a party

to the alleged agreement with Powerbox. Honeywell points to


                                   4
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 5 of 11



the Initial Order, which Powerbox attached to its Complaint.

As Honeywell notes, the Initial Order and Revised Order are

on   Vocollect     header;      identify      the     purchasing     party   as

Vocollect;     list       “Vocollect,        Inc.”    as    the    “authorized

signat[ory];” and state that the purchase order “is issued by

the member of the Honeywell International Inc. group of

companies     identified        on    the     face    of    this    document.”

(Complaint,        Exs.     3    &      7.)     Similarly,         the     Order

Acknowledgements state that the goods would be shipped to

“Honeywell Vocollect.” (Id., Exs. 4 & 8.) Honeywell also

relies on the Termination Letter, signed by Cory MacLaughlin

on behalf of Vocollect, Inc., which states that “Vocollect is

canceling    any    remaining        work”    under   the   order    and   that

“Vocollect shall pay Powerbox for the units received and

accepted.” (Id., Ex. 35.)

      While Powerbox argues that Honeywell is a signatory to

the contract, even assuming it is not, Powerbox contends that

Honeywell is still a proper defendant. Powerbox claims that

Honeywell employees were involved for the entirety of the

transaction, from the initial quote request to the alleged

breach. Because of Honeywell employees’ participation in the

contract negotiation and performance, Powerbox argues that

Honeywell manifested an intent to be bound by the contract

and can be held liable for breach of contract.


                                        5
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 6 of 11



                         II.   LEGAL STANDARDS

A.    RULE 12(B)(6) MOTION TO DISMISS

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct    alleged.”       Id.    A    complaint     should   be

dismissed     if   the    plaintiff       has        not   offered    factual

allegations    sufficient       to    render         the   claims     facially

plausible. See id. However, a court should not dismiss a

complaint    for   failure     to    state   a   claim     if   the   factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a Rule 12(b)(6) motion, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable


                                      6
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 7 of 11



inference in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

B.    CONTRACTUAL LIABILITY FOR A NONSIGNATORY COMPANY

      “Under New York law, a party who is not a signatory to

a contract generally cannot be held liable for breaches of

that contract.” CityR Grp. Holdings LLC v. Foresite Realty

Mgmt., LLC, No. 17 Civ. 7850, 2019 WL 1437519, at *3 (S.D.N.Y.

Mar. 29, 2019). There are exceptions to this rule, however,

such as when: (1) “the parent’s conduct manifests an intent

to be bound by the contract, which intent is inferable from

the   parent’s   participation    in   the   negotiation     of   the

contract;” (2) “the subsidiary is a dummy for the parent;” or

(3) “the subsidiary is controlled by the parent for the

parent’s own purposes.” Id. (citation omitted).

      Accordingly, courts in this District have held that when

a parent company “was intimately involved in and would benefit

from the contract,” the parent has manifested an intent to be

bound by the contract and may be liable for breach of contract

under New York law even if it was not a signatory to the

contract. See, e.g., TransformaCon, Inc. v. Vista Equity

Partners, Inc., No. 15 Civ. 3371, 2015 WL 4461769, at *5


                                 7
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 8 of 11



(S.D.N.Y. July 21, 2015). For example, in TransformaCon, the

allegations that the subsidiary had “agreed to the contract

under [the parent’s] watch and control” and senior executives

of the parent company had reviewed and approved various

aspects   of    the   contract   sufficiently   indicated   that    the

parent company had manifested an intent to be bound by the

contract. Id. Similarly, in Jennings v. Hunt Cos., Inc., 367

F. Supp. 3d 66, 71-72 (S.D.N.Y. 2019), the involvement of the

nonsignatory company’s officers in negotiations supported the

conclusion that the nonsignatory company manifested an intent

to be bound by the contract. Furthermore, in CityR Group

Holdings, the court reasoned that the signature line in the

agreements -- which identified the parent company as the

“Manager”      of   the   subsidiary   signatory   --   supported   “a

plausible inference” that the parent company intended to be

bound by the contracts. 2019 WL 1437519, at *4.

                            III. DISCUSSION

     The Court denies the Motion because Powerbox has alleged

sufficient facts at this preliminary stage to overcome the

motion to dismiss. As an initial matter, although the parties

dispute whether Honeywell or Vocollect is the signatory to

the contract at issue, the factual assertions made by Powerbox

give rise to the reasonable inference that Honeywell intended

to be bound by the contract at issue.


                                   8
 Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 9 of 11



     First,     the        Complaint    alleges     that     Honeywell

representatives were involved in negotiating the Initial

Order and Revised Order. For instance, Lomeli, a commodity

manager for Honeywell, reached out to Powerbox for a quote,

and Noriega, a Material Analyst for Honeywell, sent the

purchase   order.     In   addition,   Lomeli   emailed    Powerbox   to

increase the units ordered, and Ortiz, a Materials Analyst

for Honeywell, sent a revised purchase order.

     Second, even after the Revised Order had been agreed

upon, Honeywell representatives continued communicating with

Powerbox to revise aspects of the order. (See, e.g., Complaint

¶¶ 17 (“Lomeli emailed [Powerbox] . . . stating that Honeywell

needed to reduce the order to 2,500 units.”); 19 (“On July 3,

2018, representatives from Powerbox and Honeywell conducted

a conference call regarding Honeywell’s partial cancellation

request.”); 20 (“Later that day, John Slabich, a Honeywell

representative, sent a follow-up email . . . .”); 23 (noting

that Lomeli emailed Powerbox about a modification of the

shipping schedule); 26 (“Lomeli replied on September 7, 2018,

advising that Honeywell needed Powerbox’s ‘support to hold

the inventory . . . .’”); 35 (noting that Lomeli emailed

Powerbox asking to cancel the partial quantity remaining from

the order); 44 (“On January 31, 2020, Jonathan Nolfi, a

Strategic Sourcing Manager for Honeywell, emailed [Powerbox]


                                   9
Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 10 of 11



and attached a letter terminating the remainder of the Revised

Order” and containing “‘Honeywell’s response.’”).)

     Notably,     Honeywell    does     not    dispute     that      its

representatives engaged in the alleged communications with

Powerbox. Instead, it argues that Powerbox’s claim must fail

because it has not alleged a connection between Honeywell and

Vocollect or any facts suggesting that Honeywell controlled

Vocollect or used it as a dummy. (Dkt. No. 19, at 2.) But

under New York law, it is not necessary for a nonsignatory

company to control the signatory or use it as a dummy -- these

facts merely support alternative theories for finding intent.

See CityR Grp. Holdings, 2019 WL 1437519, at *3. Therefore,

Honeywell’s counterargument is unavailing.

     In sum, Powerbox has made numerous allegations that

Honeywell, through its representatives, played an active role

in the creation and negotiations of the contract. These

allegations support a plausible inference that Honeywell

intended to be bound by the contract. See Jennings, 367 F.

Supp. 3d at 71-72 (concluding that the involvement of the

nonsignatory company’s officers in negotiations supported an

inference   of   the   company’s    intent    to   be   bound   by   the

contract); TransformaCon, 2015 WL 4461769, at *5 (concluding

that the parent company had manifested an intent to be bound

by the contract in part because the parent’s executives had


                                   10
Case 1:20-cv-03638-VM Document 20 Filed 10/20/20 Page 11 of 11



reviewed and approved aspects of the contract). Powerbox’s

allegations therefore raise material factual disputes that

require discovery to resolve and thus under the Rule 12(b)(6)

standard, the Court cannot adjudicate at this stage of the

litigation.

                            IV.   ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendant Honeywell International, Inc. to dismiss the

Complaint of plaintiff Powerbox (USA), Inc. pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (Dkt. No.

17) is DENIED.


SO ORDERED.

Dated:    New York, New York
          20 October 2020




                                  11
